Citation Nr: 1533842	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-46 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an extraschedular evaluation for right shoulder dislocation, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION


The Veteran had active service from September 1953 to September 1956.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an October 2014 decision, the Board, in pertinent part, granted an increased schedular rating of 20 percent for service-connected right shoulder dislocation prior to September 19, 2013.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), to the extent that the Board failed to address whether extraschedular rating referral under 38 C.F.R. § 3.321(b) was warranted.  See July 2015 Joint Motion for Partial Remand (JMR).

In July 2015, the Court issued an order that granted the JMR, and vacated only that portion of the October 2014, Board decision which denied entitlement to a rating in excess of 20 percent for right shoulder dislocation on an extraschedular basis, and remanded that matter to the Board for additional action.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the July 2015 JMR endorsed by the Court, the parties agreed that the Board failed to address whether extraschedular rating referral under 38 C.F.R. § 3.321(b) was warranted in the July 2015 decision.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for degenerative arthritis of the left elbow, degenerative changes of the left knee, degenerative joint disease of the left shoulder, degenerative changes of the right knee and residuals of fractured nasal bones, in addition to his right shoulder disability.  Accordingly, in light of the JMR and Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accordance with the JMR from the Court and the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

2.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


